9 N.Y.3d 856 (2007)
872 N.E.2d 868
840 N.Y.S.2d 755
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
JOSHUA LINER, Appellant.
Court of Appeals of the State of New York.
Argued June 6, 2007.
Decided July 2, 2007.
Legal Aid Society, New York City (Natalie Rea and Steven Banks of counsel), for appellant.
Robert M. Morgenthau, District Attorney, New York City (Gary S. Snitow and David M. Cohn of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant was convicted, after a jury trial, of the crimes of burglary in the third degree, petit larceny, and two counts of criminal possession of a weapon in the third degree for stealing merchandise at a Duane Reade store. At trial, the People introduced into evidence two trespass notices revoking defendant's privilege to enter Duane Reade stores. Because defendant failed to assert at the time of the trial that the admission of the notices violated his right of confrontation, the issue is not *857 preserved for our review (see generally People v Gray, 86 NY2d 10 [1995]).
Order affirmed in a memorandum.